Citation Nr: 1031874	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-30 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for glaucoma.  

3.  Entitlement to service connection for chest pain.  

4.  Entitlement to service connection for a heart condition, 
claimed as an irregular heartbeat.  

5.  Entitlement to service connection for tinea pedis/tinea curis 
of the feet, groin, chest and back.  

6.  Entitlement to service connection for pseudofolliculitis 
barbae.  

7.  Entitlement to service connection for impotency.  

8.  Entitlement to service connection for chronic fatigue 
syndrome.  

9.  Entitlement to an increased disability rating for migraine 
headaches, to include a disability rating in excess of 10 percent 
prior to August 29, 2008, and a disability rating in excess of 30 
percent as of August 29, 2008.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1988 to May 1993, 
January 2003 to September 2003, and from June 2004 to August 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Jackson, Mississippi, 
granting service connection for migraine headaches and assigning 
a 10 percent disability rating, and denying the remaining claims 
on appeal.  

In an April 2010 rating decision, the RO assigned a 30 percent 
disability rating to migraine headaches, effective August 29, 
2008.  Although an increased rating has been granted, the issue 
remains in appellate status, as the maximum schedular rating has 
not been assigned and such rating was not assigned during the 
entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran has claimed entitlement to service connection for 
PTSD.  Construing the claim liberally, however, the Board finds 
that it should be characterized as one of service connection for 
a psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The issue is thus 
restated on the title page of this decision.

The issue of entitlement to service connection for tinea 
pedis/tinea curis of the feet, groin, chest and back is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any further action is required 
on his part.


FINDINGS OF FACT

1.  The Veteran's psychiatric disabilities, to include anxiety 
and depression, manifested as a result of active military 
service.  

2.  Clear and unmistakable evidence demonstrates that the 
Veteran's glaucoma preexisted a period of active duty, and it was 
not aggravated beyond the natural progression of the disease due 
to active service.  

3.  The Veteran has not been diagnosed with an underlying 
disability manifested by his complaints of chest pain.  

4.  The Veteran has not been diagnosed with an underlying 
disability manifested by his complaints of an irregular 
heartbeat.  

5.  The evidence of record does not indicate that the Veteran has 
a diagnosis of pseudofolliculitis barbae.  

6.  The Veteran's impotency was an acute disorder that has 
resolved.  

7.  The Veteran does not have a current diagnosis of chronic 
fatigue syndrome.  

8.  Prior to August 29, 2008, the Veteran's migraines were 
manifested by headaches once every month or two with 
incapacitating episodes averaging one every three months.  

9.  As of August 29, 2008, the Veteran's migraines have been 
manifested by headaches occurring two to three times per week 
with incapacitating episodes averaging once per month.  


CONCLUSIONS OF LAW

1.  The criteria necessary for establishing entitlement to 
service connection for a psychiatric disorder have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  The criteria necessary for establishing entitlement to 
service connection for glaucoma have not been met.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. § 3.303 (2009).  

3.  The criteria necessary for establishing entitlement to 
service connection for chest pain have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

4.  The criteria necessary for establishing entitlement to 
service connection for a heart condition, claimed as an irregular 
heartbeat, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

5.  The criteria necessary for establishing entitlement to 
service connection for pseudofolliculitis barbae have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

6.  The criteria necessary for establishing entitlement to 
service connection for impotency have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

7.  The criteria necessary for establishing entitlement to 
service connection for chronic fatigue syndrome have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).  

8.  The criteria necessary for establishing entitlement to an 
increased disability rating for migraine headaches, to include a 
disability rating in excess of 10 percent prior to August 29, 
2008, and a disability rating in excess of 30 percent as of 
August 29, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 
8100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Regarding the Veteran's claims of entitlement to service 
connection, letters sent to the Veteran in January 2006, August 
2006 and May 2007 addressed all notice elements listed under 
3.159(b)(1).  The January 2006 and August 2006 letters were sent 
prior to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Even though the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of the claims in the May 2007 letter, the claims 
were subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Regarding the Veteran's claim of entitlement to an increased 
disability rating for his migraines, this claim arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is required for these claims.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA obtained a large number of the 
Veteran's service treatment records.  However, VA learned in 
November 2006 that no records were available for the Veteran's 
period of active duty from June 2004 to August 2005.  
Nonetheless, the Veteran has submitted copies of some of his 
treatment records from this period.  Due, however, to the missing 
service treatment records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search 
for alternate medical records, as well as a heightened obligation 
on the Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  The Veteran underwent VA 
medical examinations in February 2006, March 2006, October 2006, 
November 2006, December 2006 and August 2008, and VA has obtained 
these records as well as the records of the Veteran's outpatient 
treatment with VA.  Significantly, the Veteran has not identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as psychoses, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability is 
not competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2009); see also Grivois v. Brown, 6 Vet. App. 
136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Psychiatric Disorder, to Include PTSD

The Veteran contends that he is entitled to service connection 
for PTSD.  However, as discussed below, the Veteran does not have 
a confirmed diagnosis of PTSD.  Nonetheless, the Veteran has been 
diagnosed with anxiety and depressive disorder due to his 
military service.  Therefore, when affording the Veteran the 
benefit of the doubt in this case, the evidence demonstrates that 
he is entitled to service connection for a psychiatric disorder.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

The record contains a VA outpatient treatment record from April 
2006.  The Veteran was diagnosed with an anxiety disorder not 
otherwise specified.  He was noted to have symptoms indicative of 
PTSD and panic, but no actual diagnosis of PTSD was assigned at 
this time.  This diagnosis was within one year of the Veteran's 
separation from active duty in August 2005.  

The Veteran underwent a VA PTSD examination in November 2006.  
The examiner concluded that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  However, the examiner 
concluded that the Veteran met the DSM-IV criteria for a 
diagnosis of an anxiety disorder, not otherwise specified.  The 
examiner concluded that the Veteran's experiences in Iraq were a 
contributing factor to his current symptoms.  In an addendum, the 
examiner noted that the Veteran met the DSM-IV criteria for both 
an anxiety disorder not otherwise specified and a depressive 
disorder not otherwise specified.  The examiner opined that the 
Veteran's anxiety disorder was related to his military 
experiences and that his depression was intrinsically related to 
this anxiety disorder.  

The record also contains a February 2009 VA treatment record in 
which the Veteran was noted to have a negative PTSD screening.  A 
subsequent PTSD evaluation from September 2009 indicates that the 
Veteran described traumatic events in service and that he 
continued to experience significant distress related to these 
events.  However, the record does not demonstrate that a 
diagnosis of PTSD was in fact assigned at this time.  Subsequent 
mental health records also fail to demonstrate a confirmed 
diagnosis of PTSD.  

Nonetheless, having afforded the Veteran the full benefit of the 
doubt in this case, the Board finds that he is entitled to 
service connection for a psychiatric disorder - specifically, an 
anxiety disorder and a depressive disorder.  See 38 U.S.C. 
§ 5107(b).  The evidence of record demonstrates that the Veteran 
was diagnosed with an anxiety disorder within one year of his 
separation from active duty, and according to the November 2006 
VA examiner, this disorder was related to the Veteran's military 
service.  The Veteran's claim of entitlement to service 
connection for a psychiatric disorder is granted.  

Glaucoma

The Veteran contends that he is entitled to service connection 
for glaucoma.  Specifically, the Veteran contends that he was 
first treated for glaucoma during his period of military service 
from 1988 to 1993.  However, the preponderance of the evidence 
demonstrates that the Veteran's glaucoma did not manifest during 
this period of active duty, nor was it aggravated by any 
subsequent period of active duty.  As such, service connection is 
not warranted.  

A review of the Veteran's service treatment records from November 
1988 to May 1993 demonstrates that the Veteran was not diagnosed 
with glaucoma during this period of active duty.  The records are 
silent regarding any treatment for glaucoma or visual impairment.  
The Board recognizes that the Veteran testified to being treated 
for glaucoma during this period of active duty in his December 
2007 appeal to the Board, and as a lay person, the Veteran is 
competent to testify about disorders he was treated for.  Lay 
assertions may serve to support a claim for service connection 
when they relate to the occurrence of events that are observable 
as a lay person or the presence of a disability or symptoms of a 
disability that are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  However, the 
Board does not find this testimony to be credible.  According to 
the Veteran's April 1993 separation examination, the Veteran had 
a visual acuity of 20/20 bilaterally and his eyes were found to 
be normal.  Furthermore, the Veteran himself specifically denied 
having, or ever having had, eye trouble.  The Board finds the 
Veteran's explicit denial during active duty to be more reliable 
than the Veteran's recollection more than 10 years later.  As 
such, the preponderance of the evidence demonstrates that the 
Veteran did not suffer from glaucoma during his period of active 
duty from November 1988 to May 1993.  

The first evidence of glaucoma is an August 2003 in-service 
treatment record.  According to this record, the Veteran was seen 
with complaints of blurred vision in his left eye for about 2 
years.  The Veteran was diagnosed with possible primary open 
angle glaucoma.  A follow-up treatment record from the following 
day notes that early glaucoma was detected and that the Veteran 
was now receiving treatment.  Therefore, the evidence of record 
does establish that the Veteran was diagnosed with glaucoma 
during his period of active duty from January 2003 to September 
2003.  Glaucoma was not mentioned during the Veteran's January 
2003 enlistment examination.  

For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  

The Veteran was afforded a VA eye examination in February 2006.  
The examiner noted that the Veteran was diagnosed with glaucoma 
in both eyes in August 2003.  The Veteran reported that the left 
eye vision was already affected by the glaucoma at that point in 
time.  The examiner diagnosed the Veteran with chronic open-angle 
glaucoma, of mild to moderate severity in the right eye and 
advanced in the left eye.  The examiner concluded that the 
Veteran's glaucoma condition preexisted his January 2003 entry 
into active duty.  The examiner noted that the August 2003 in-
service treatment record indicated that the vision in the 
Veteran's left eye was already decreased to the 20/30 level.  The 
examiner stated that this indicated that the Veteran's central 
visual acuity was already being affected by the glaucoma and that 
this was only usually affected at the end stage of the optic 
nerve damage.  The examiner opined that this indicated a 
relatively longstanding condition and that this much damage would 
typically take a number of years to occur.  The Veteran's right 
eye visual acuity was still 20/20 at the time of the August 2003 
treatment, but the examiner noted that the Veteran continued to 
suffer no visual impairment as a result of his right eye glaucoma 
during the examination.  

Based on the above evidence, the Board concludes that there is 
clear and unmistakable evidence indicating that the Veteran's 
glaucoma preexisted his second period of active military service 
(January 2003 to September 2003).  The examiner noted that the 
level of ocular degeneration exhibited by the Veteran would 
typically take several years, and the Veteran himself reported 
left eye symptomatology that had existed for approximately 2 
years.  Therefore, the evidence demonstrates that this condition 
existed prior to enlistment into active duty in January 2003.  

Since the evidence demonstrates that the Veteran's glaucoma 
preexisted his military service, the Board must determine whether 
it was permanently aggravated as a result of active duty.  For 
service connection claims involving a preexisting injury or 
disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  

An addendum to the February 2006 VA examination was provided in 
October 2006.  The examiner noted reviewing the Veteran's partial 
claims file, including the previous VA examination report.  The 
examiner concurred with the previous examiner's findings that the 
Veteran suffered from a chronic open-angle glaucoma of mild to 
moderate severity in the right eye and advanced in the left eye.  
The examiner opined that the Veteran's preexisting glaucoma was 
not aggravated beyond the normal progression expected by 
glaucoma, and that the progression of his change in visual acuity 
in the left eye would be anticipated as the normal progression of 
this disease and not aggravated by active duty service.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for glaucoma.  The evidence 
of record demonstrates that this condition was not diagnosed 
during the Veteran's period of active duty from November 1988 to 
May 1993.  Also, there is clear and unmistakable evidence 
demonstrating that the Veteran's glaucoma preexisted his period 
of active duty from January 2003 to September 2003, and the 
October 2006 VA examiner concluded that this preexisting 
condition was not aggravated beyond the normal progression of the 
disease due to active military service.  As such, the Veteran is 
not entitled to service connection for glaucoma, to include 
aggravation of a preexisting disability.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for glaucoma must be denied.

Chest Pain

The Veteran contends that he is entitled to service connection 
for chest pain.  Specifically, the Veteran contends that he 
suffers from a disability manifested by chest pain that is 
secondary to his service-connected migraine headaches.  However, 
as outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran does not suffer from a current 
disability manifested by his complaints of chest pain.  As such, 
service connection is not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran complained of chest pain during his active military 
service.  According to an August 2003 in-service examination, the 
Veteran complained of intermittent pain and pressure in his 
chest.  Also, according to an October 2004 service treatment 
record, the Veteran was noted to be experiencing chest pain.  The 
Veteran was assigned to light duty for 48 hours with no pulling, 
pushing, or heavy lifting for 2 weeks.  A July 2005 
electrocardiogram (ECG) was also interpreted to be abnormal.  
However, the Veteran was not diagnosed with any specific 
underlying disability related to his complaints of pain.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

The Veteran's post-service treatment records demonstrate that the 
Veteran has not sought treatment for chest pain since his 
separation from active duty.  The Veteran was afforded a general 
VA examination in October 2006.  The Veteran reported a history 
of chest pain and irregular heartbeat.  The Veteran believed he 
first noticed this in 2005 while he was serving in Iraq.  The 
examiner noted that the Veteran was vague about the symptoms and 
frequency of these symptoms, but he reported having had at least 
two attacks in the past with other mild attacks from time to 
time.  The Veteran was unable to describe what happened during 
these attacks or when his last one was.  The examiner reviewed 
the Veteran's medical history, and concluded that the Veteran had 
no diagnosed disorder based on his reported symptomatology.  The 
Veteran did not suffer from shortness of breath, cough, syncope, 
dizziness, paroxysmal nocturnal dyspnea (PND), orthopnea, or 
pedal edema.  Examination revealed the Veteran to have a normal 
blood pressure and heart rhythm, with no murmur.  The examiner 
did not diagnose the Veteran with a cardiac condition, but 
instead noted that the Veteran's vague symptoms related to chest 
pain were more consistent with musculoskeletal symptoms than 
anything else.  The record contains no other medical evidence 
diagnosing the Veteran with a cardiac disorder manifested by 
chest pain.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for chest pain.  The 
evidence demonstrates that while the Veteran has reported chest 
pain in the past, he does not have a current diagnosis of a 
disorder associated with this chest pain.  A veteran's belief 
that he is entitled to some sort of benefit simply because he had 
a disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Moreover, there must be a current diagnosis of a disorder for 
service connection to be granted.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  Without a medical diagnosis of a cardiac 
disorder, the Board must deny the Veteran's claim.  See Degmetich 
v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  

The Board has considered the Veteran's testimony regarding chest 
pain.  According to his December 2007 appeal to the Board, the 
Veteran indicated that he suffered from chest pain that was 
secondary to his migraine headaches.  While the Veteran is 
competent to testify to chest pain, he is not competent to offer 
a medical opinion linking these two disabilities.  See Routen, 
10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  While the 
Veteran may notice chest pain while he is suffering a migraine 
headache, the fact that the Veteran occasionally experiences 
symptoms of pain is not sufficient to warrant service connection.  
Pain alone is not a disability for VA compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The 
October 2006 VA examination revealed a normal blood pressure and 
heart rhythm, and the examiner did not diagnose the Veteran with 
a cardiac disability.  The examiner also noted that the Veteran 
had no previous diagnosis of a heart condition manifested by 
chest pain.  As such, the Veteran's testimony does not 
demonstrate entitlement to service connection for chest pain.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for chest pain must be denied.

Irregular Heart Beat

The Veteran contends that he is entitled to service connection 
for an irregular heartbeat.  Specifically, the Veteran contends 
that he suffers from an irregular heart beat that is secondary to 
his service-connected migraine headaches.  However, as outlined 
below, the preponderance of the evidence of record demonstrates 
that the Veteran has not been diagnosed with a heart condition 
manifested by an irregular heartbeat.  As such, service 
connection is not warranted.  

The Veteran's service treatment records do not demonstrate that 
he was diagnosed with a chronic heart condition during his active 
military service.  According to an August 2003 in-service 
examination, the Veteran complained of intermittent pain and 
pressure in his chest.  However, there was no finding of an 
irregular heartbeat at this time.  Also, a July 2005 ECG was 
interpreted to be abnormal.  However, the Veteran was not 
diagnosed with any specific underlying disability related to 
this.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

The Veteran's post-service treatment records demonstrate that the 
Veteran has not sought treatment for an irregular heart beat 
since his separation from active duty.  The Veteran was afforded 
a general VA examination in October 2006.  The Veteran reported a 
history of chest pain and irregular heartbeat.  The Veteran 
believed he first noticed this in 2005 while he was serving in 
Iraq.  The examiner reviewed the Veteran's medical history, and 
concluded that the Veteran had no diagnosed disorder based on his 
reported symptomatology.  The Veteran did not suffer from 
shortness of breath, cough, syncope, dizziness, PND, orthopnea, 
or pedal edema.  The Veteran was unable to report the last time 
he had an irregular heartbeat.  He said he would just be sitting, 
and then he will have a momentary irregular heart beat that 
passes.  It was not associated with any other symptomatology.  
Examination revealed the Veteran to have a normal blood pressure 
and heart rhythm, with no murmur.  The examiner did not diagnose 
the Veteran with a heart condition or an irregular heartbeat.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for a heart condition, 
claimed as an irregular heartbeat.  The Veteran has not been 
diagnosed with a disability manifested by an irregular heartbeat, 
and according to the October 2006 VA examiner, the Veteran had a 
normal heart rhythm.  There must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a 
heart condition manifested by an irregular heartbeat, the Board 
must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Board has also considered the Veteran's testimony regarding 
an irregular heartbeat.  According to his December 2007 appeal to 
the Board, the Veteran indicated that he suffered from an 
irregular heart beat that was secondary to his migraine 
headaches.  While the Veteran is competent to testify to feeling 
like he has an abnormal heartbeat, he is not competent to offer a 
medical opinion linking the occurrence of this sensation to his 
migraine headaches.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis of 
a specific disability and a determination of the origins of a 
specific disorder)).  The Veteran has merely described a symptom 
he experiences, but he has not been diagnosed with any actual 
disability associated with this symptom.  In fact, the October 
2006 VA examiner specifically concluded that he had a normal 
heart rhythm.  The examiner also noted that the Veteran had no 
previous diagnosis of a heart condition.  As such, the Veteran's 
testimony does not demonstrate entitlement to service connection 
for a heart condition, claimed as an irregular heartbeat.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a heart condition, claimed as an irregular 
heartbeat, must be denied.

Pseudofolliculitis Barbae

The Veteran contends that he is entitled to service connection 
for pseudofolliculitis barbae.  However, the preponderance of the 
evidence demonstrates that the Veteran has not been diagnosed 
with this disability.  As such, service connection is not 
warranted.  

The Veteran's service treatment records do not reflect that the 
Veteran was treated for pseudofolliculitis barbae during any 
period of active military service.  According to an April 1993 
separation examination, the Veteran's skin was normal and the 
Veteran denied a history of skin diseases.  The Veteran's skin 
was also found to be normal upon examination in January 2003.  
There are no other records of a skin disease, including 
pseudofolliculitis barbae, during active duty.  

Nonetheless, the Veteran testified during his November 2006 VA 
examination that he was treated for pseudofolliculitis barbae 
during basic training.  He also stated that he had suffered from 
this condition continuously and that he suffers from flare-ups 3 
to 5 times a month.  As a layperson, the Veteran is competent to 
testify to this matter.  Lay assertions may serve to support a 
claim for service connection when they relate to the occurrence 
of events that are observable as a lay person or the presence of 
a disability or symptoms of a disability that are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  

However, the Board does find the above testimony to be credible.  
The Veteran's skin was routinely found to be normal during active 
duty, and the Veteran himself denied a history of a skin disorder 
upon examination in 1993, calling into question his claim that 
this disability began during basic training.  Furthermore, there 
was no evidence of this disorder upon VA examination in November 
2006.  The examiner concluded that the face and head were clean 
shaven and the skin was smooth without signs of infection, 
excoriation, or disfigurement.  There was also no inflammation, 
edema or keloid formation, and there was no hyper or hypo 
pigmentation.  The examiner concluded that the Veteran had normal 
skin of the face.  The complete lack of evidence of any current 
skin disorder of the face undermines the credibility of the 
Veteran's testimony of a long-standing chronic disability.  
Furthermore, the record contains no medical evidence suggesting 
that the Veteran has ever been treated for pseudofolliculitis 
barbae.  While this fact alone is not sufficient to call into 
question the credibility of the Veteran's statement, this 
complete absence of treatment does further undermine the 
Veteran's claim of a chronic disability that has existed since 
basic training.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for pseudofolliculitis barbae must be denied.



Impotency

The Veteran contends that he is entitled to service connection 
for impotency.  Specifically, the Veteran contends that this 
condition is secondary to medication used to treat his glaucoma.  
However, as determined hereinabove service connection has not 
been established for glaucoma, and as will be discussed below the 
preponderance of the evidence of record demonstrates that 
impotency is not a chronic disability.  As such, service 
connection is not warranted.  

The Veteran's service treatment records are silent regarding 
complaints of, or treatment for, erectile dysfunction.  The first 
evidence of this disorder is the Veteran's October 2005 claim.  
The Veteran was afforded a general VA examination in October 
2006, where he reported having problems with erectile dysfunction 
some 6 to 8 months earlier.  The Veteran felt this was a result 
of a new medication he was taking for his glaucoma.  The Veteran 
also reported that his erectile dysfunction had resolved since 
stopping this medication.  There is no evidence of record 
suggesting that the Veteran sought further treatment for this 
condition.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for erectile dysfunction.  
The Veteran's service treatment records do not demonstrate that 
the Veteran suffered from erectile dysfunction during active 
military service.  Furthermore, while the Veteran contends that 
his acute episode of erectile dysfunction was due to his 
glaucoma, service connection is not in effect for this 
disability, thus service connection under a secondary theory of 
entitlement would not be warranted.  38 C.F.R. § 3.310(a).  
Finally, the Veteran indicated that this condition had resolved.  
There must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Without a medical diagnosis chronic erectile 
dysfunction, the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation).  

The Board has also considered the statement provided by the 
Veteran during his December 2007 appeal to the Board.  The 
Veteran indicated that he had been suffering from erectile 
dysfunction that he now believed was secondary to his migraine 
headaches and his associated medications.  Service connection may 
be granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  However, an appellant's own conclusion, stated in 
support of his claim, that his present disability is secondary to 
his service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 (2009); 
see also Grivois v. Brown, 6 Vet. App. 136 (1994).  In the 
present case, the record contains no competent evidence in 
support of the Veteran's claim, and the Veteran himself is not 
competent to offer a medical opinion linking erectile dysfunction 
to medication.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis of 
a specific disability and a determination of the origins of a 
specific disorder)).  Thus, such contention has no merit and is 
not supported by the medical evidence of record.

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt 
are not applicable.  The Veteran's claim of entitlement to 
service connection for impotency must be denied.

Chronic Fatigue Syndrome

The Veteran contends that he is entitled to service connection 
for chronic fatigue syndrome.  Specifically, according to the 
Veteran's December 2007 appeal to the Board, he contends that he 
suffers from this disability as secondary to his migraine 
headaches.  However, the preponderance of the evidence of record 
demonstrates that the Veteran does not suffer from chronic 
fatigue syndrome.  As such, service connection is not warranted.  

The Veteran's service treatment records are silent as to fatigue.  
The first evidence of such a disorder is the Veteran's October 
2005 claim of entitlement to service connection.  However, when 
questioned about fatigue during his October 2006 VA examination, 
the Veteran said he did not remember ever having any problems 
with physical fatigue.  Rather, the Veteran felt he suffered from 
some mental fatigue as a result of PTSD.  A review of the 
Veteran's November 2006 psychiatric examination reveals that no 
separate fatigue syndrome was diagnosed.  The record contains no 
further evidence of a diagnosis of chronic fatigue syndrome or 
treatment for this condition.  

Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to service 
connection for chronic fatigue syndrome.  The Veteran's service 
treatment records do not suggest that he suffered from this 
disability during active duty.  In fact, there is no evidence of 
record to suggest that the Veteran has ever been diagnosed with 
this disability.  The Veteran himself denied a history of 
physical fatigue during his November 2006 VA examination.  As 
already discussed, there must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a 
fatigue syndrome, the Board must deny the Veteran's claim.  See 
Degmetich, 104 F.3d at 1333 (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

Finally, while the Veteran contends that his fatigue syndrome is 
secondary to his migraine headaches, he is not competent to offer 
a medical conclusion such as this.  See Routen, 10 Vet. App. at 
186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder)).  The Veteran does not have the 
expertise to diagnose himself with chronic fatigue syndrome and 
offer a medical nexus opinion linking it to his migraines.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for chronic fatigue syndrome must be denied.

Increased Disability Rating for Migraine Headaches

Relevant Laws and Regulations

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the criteria 
for a 10 percent rating are rated as noncompensably (0 percent) 
disabling.  Migraine headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several months 
are rated 10 percent disabling.  Migraine headaches with 
characteristic prostrating attacks occurring on an average once a 
month over last several months are rated 30 percent disabling.  
Migraine headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability 
are rated 50 percent disabling.  38 C.F.R. § 4.124a.  



Facts and Analysis

The Veteran contends that he is entitled to an increased 
disability rating for his migraine headaches.  For historical 
purposes, the Veteran was granted service connection for this 
disability in an October 2006 rating decision.  A disability 
rating of 10 percent was assigned under Diagnostic Code 8100, 
effective as of August 12, 2005.  The Veteran submitted a notice 
of disagreement to this decision in March 2007, and the RO 
increased the Veteran's disability rating to 30 percent, 
effective as of August 29, 2008, in an April 2010 rating 
decision.  The Board must decide whether the Veteran is entitled 
to a disability rating in excess of 10 percent prior to August 
29, 2008, as well as whether he is entitled to a disability 
rating in excess of 30 percent as of August 29, 2008.  

The Board will first address whether the Veteran is entitled to a 
disability rating in excess of 10 percent prior to August 29, 
2008.  Upon filing his claim, the Veteran was afforded a VA 
examination for his migraines in March 2006.  During the 
examination, the Veteran reported having migraines that occurred 
every month or two.  The Veteran reported having two 
incapacitating episodes in the previous 6 months, and that he 
missed one day of work because of these headaches.  The Veteran 
also described symptoms of photophobia and nausea, as well as 
atypical chest pain.  The examiner diagnosed the Veteran with 
common migraines with a prostrating headache every month or two.  
A magnetic resonance image (MRI) was performed, revealing a 
normal brain except for the incidental finding of a pineal cyst.  

The record also contains a July 2008 VA outpatient treatment 
record in which the Veteran was noted to be suffering from 1 to 2 
migraines per week.  This record made no mention of prostrating 
attacks.  However, it was noted that the Veteran's symptomatology 
tended to cease within 30 to 45 minutes upon taking a medication 
called Tramadol.  It was also noted that the Veteran rarely 
required a second dose.  

The above evidence demonstrates that the Veteran is not entitled 
to a disability rating in excess of 10 percent for his migraine 
headaches prior to August 29, 2008.  As already noted, migraine 
headaches with characteristic prostrating attacks averaging one 
in 2 months over the last several months are rated 10 percent 
disabling.  38 C.F.R. § 4.124a.  The next- higher disability 
rating of 30 percent is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average once a 
month over the last several months.  Id.  The Veteran reported 
having migraines once every month or two during his March 2006 VA 
examination, with only 2 incapacitating episodes in the last 6 
months.  Subsequent VA outpatient treatment records do not 
suggest an increase in the Veteran's overall symptomatology.  
Therefore, the evidence demonstrates that the Veteran was not 
suffering from prostrating attacks on a monthly basis at this 
time.  

Likewise, the preponderance of the evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 30 
percent as of August 29, 2008.  According to the Veteran's August 
2008 VA examination, the Veteran reported getting headaches two 
to three times per week.  He also estimated that in the past 
6 months he had suffered 5 to 6 incapacitating headaches.  This 
would average to approximately one incapacitating episode per 
month, which is represented by a 30 percent disability rating.  
Id.  A higher disability rating of 50 percent is warranted for 
migraine headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a.  The evidence of record does not suggest that 
the Veteran suffers from "very frequent" completely prostrating 
attacks that result in severe economic inadaptability.  Rather, 
the Veteran testified to suffering on average one incapacitating 
headache per month.  As this number represents the specific 
criteria for a 30 percent disability rating, it is inherent that 
one incapacitating attack per month would not qualify as "very 
frequent," or 50 percent disabling.  As such, the preponderance 
of the evidence of record demonstrates that the Veteran is not 
entitled to a disability rating in excess of 30 percent, as of 
August 29, 2008.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford 
justice in exceptional situations, an extraschedular rating can 
be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
migraine headaches are several headaches per week with an average 
of one prostrating attack per month.  However, such impairment is 
contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-63.  The Veteran has not alleged that he is 
unemployable as a result of his headaches, and there is no 
evidence of frequent periods of hospitalization.  The rating 
criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

Finally, the Board has considered whether a claim for a total 
disability rating based on individual unemployability (TDIU) has 
been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009) (finding that a claim to TDIU benefits is not a 
free-standing claim that must be pled with specificity; it is 
implicitly raised whenever a pro se Veteran, who presents cogent 
evidence of unemployability, seeks to obtain a higher disability 
rating).  However, the Veteran has not alleged that he is 
unemployable as a result of this disability, so further 
consideration of TDIU is not warranted.  

Based upon the guidance of the Court in Fenderson v. West, 12 
Vet. App. 119, 126 (1999), the Board has considered whether 
additional staged ratings would be appropriate.  However, as 
discussed in detail above, the Veteran's migraine headaches were 
no more than 10 percent disabling prior to August 29, 2008, and 
no more than 30 percent disabling as of August 29, 2008.  As 
such, staged ratings are not warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted. 

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for chest pain is denied.  

Entitlement to service connection for a heart condition, claimed 
as an irregular heartbeat, is denied.  

Entitlement to service connection for pseudofolliculitis barbae 
is denied.  

Entitlement to service connection for impotency is denied.  

Entitlement to service connection for chronic fatigue syndrome is 
denied.  

Entitlement to an increased disability rating for migraines, to 
include a disability rating in excess of 10 percent prior to 
August 29, 2008 and a disability rating in excess of 30 percent 
as of August 29, 2008, is denied.  




REMAND

Tinea Pedis/Tinea Curis of the Feet, Groin, Chest and Back

The Veteran contends that he is entitled to service connection 
for tinea pedis/tinea curis of the feet, groin, chest and back 
(hereinafter a "skin disorder").  This claim was previously 
denied because there was no evidence of a skin disorder during 
active military service.  However, additional evidentiary 
development is necessary before appellate review may proceed on 
this matter.  

The Veteran indicated during his November 2006 VA examination 
that he was treated for a rash of the feet and groin during his 
military service in Iraq.  No opinion regarding etiology was 
provided as part of this examination.  According to an October 
2004 service treatment record, the Veteran had no history of a 
skin disease "except both feet."  While it is not clear when 
the Veteran suffered from this skin disease of the feet, the 
Veteran has testified that it occurred during his active military 
service.  As a lay person, the Veteran is competent to testify to 
being treated for a skin disease during service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A March 2006 VA 
outpatient treatment record notes that the Veteran suffered from 
tinea pedis and dermatitis, while the November 2006 VA skin 
examination confirmed that he suffered from tinea pedis.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the present case, the Veteran has testified to suffering from 
a skin disease of both feet during active duty, and an outpatient 
treatment record from October 2004 does support a prior history 
of skin disease.  Also, the evidence demonstrates that the 
Veteran currently suffers from a skin disease of the feet.  
Therefore, the Veteran should be afforded a new VA examination so 
that an opinion regarding etiology may be provided.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
examination for his claimed skin 
disability, to include tinea pedis/tinea 
curis of the feet, groin, back and chest, 
before an appropriate specialist(s) to 
determine the etiology of this disability.  
The Veteran's claims file and a copy of 
this remand must be made available for 
review by the examiner at the time of 
examination.  The examiner is asked to 
indicate whether the Veteran currently 
suffers from any skin condition of the 
feet, groin, chest or back.  If the 
examiner finds a skin disorder in any of 
these areas, an opinion should be offered 
as to whether it is at least as likely 
as not that this condition(s) had its 
onset during a period of active service 
(November 1988 to May 1993; January 16, 
2003, to September 27, 2003; June 7, 2004, 
to August 11, 2005), or is otherwise 
related to a period of active service. 

A complete rationale must be provided for 
any opinion offered.  Consideration should 
be given to the service treatment records, 
lay statements of the Veteran pertaining 
to a skin disorder, and post-service 
medical evidence of a skin disorder.  

2.	 The AMC should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remain denied, the Veteran should be 
provided with a SSOC, containing notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


